F
NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
MARK L. MCHUGH,
Plain,tiff-Appellant,
V.
HILLERICH & BRADSBY CO., _
Defen,dcmt-Appellee.
2010-1296
Appeal from the United States District Court for the
Northern District of Ca1ifornia in case no. 07-CV-3677,
Judge Jeffrey S. White.
ON MOTION
ORDER
Mark L. McHugh moves for an extension of tirne, until
September 17 , 2010, for Hi11erich & Bradsby Co. to file its
opening brief, and for an extension of time, until October
15, 2010, for McHugh to file his reply brief.
Upon consideration thereof

MCHUGH V. HILLERICH & BRADSBY CO 2
IT ls ORDERED THAT:
The motion is granted
FOR THE CoURT
SEP' 2 0 2010 /S/ J.:-in H0rba1y
Date J an H0rba1y
C1erk
cc: Robert J. Yorio, Esq.
Laura A. Wytsma, Esq. '
ED
821 "-=ia22"E§§L&raeae“
SEP 20 2919
.|AN HORBALY
CLERK